DETAILED ACTION

This Final Office Action for Application 15/896,098 is in response to the Amendment filed November 30, 2020; wherein:
Claims 1, 4, 5, 9, 14, 15 and 18 have been amended;
Claims 21-25 are new; and
Claims 1-25 are currently pending and considered herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-4, 6-8, 12-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2015/0118658 A1 to Mayou et al., hereinafter “Mayou,” in view of U.S. 2017/0242975 A1 to Kahlbaugh, hereinafter “Kahlbaugh” and further in view of U.S. 2015/0347698 A1 to Soni et al., hereinafter “Soni.” 
Regarding claim 1, Mayou discloses A method of determining an occurrence probability of a healthcare event comprising: receiving via an input device associated with a person, predefined classifying personal information for the person (See Mayou at least at Para. [0144]); collecting, via two or more sensors associated with in contact with the person, real time measurements of two or more health indicators of the person during a predefined period (See id. at least at Paras. [0005], [0009], [0030], [0088]); and continuously monitoring, via the two or more sensors, the measurements of the two or more indicators of the person (See id. at least at Paras. [0005], [0009], [0030], [0088], [0111]-[0114]; See also Kahlbaugh).
Mayou may not specifically describe a controller dynamically identifying patterns in the real time measurements. However, Kahlbaugh teaches dynamically identifying, by a controller in communication with the input device and the two or more sensors, patterns in the real time measurements (See Kahlbaugh at least at ; creating, by the controller, a personal physiological pattern profile for the person based on the identified patterns and the classifying personal information (See id. at least at Paras. [0005], [0061]); comparing, by the controller, the identified patterns with patterns obtained before the occurrence of a healthcare event (See id. at least at Paras. [0005], [0051], [0061], [0079], [0095], [0181]); determining, by the controller, an occurrence probability of the healthcare event when the identified patterns deviate from physiological patterns associated with the predefined physiological cluster the person is associated with, wherein the identified patterns are obtained before the occurrence of a healthcare event (See id. at least at Paras. [0005], [0052], [0056]-[0059], [0087], [0095]-[0096]); andAPPLICANT(S): ZAPHRIR, Gill et al.SERIAL NO.:15/896,098FILED:February 14, 2018Page 3 for an occurrence probability that is higher than a predefined threshold, transmitting a signal indicative that the healthcare event has occurred via, the controller, to a server (See id. at least at Paras. [0056]-[0057], [0095], [0182]).
Mayou may not specifically describe associating the person with a physiological cluster based on the created personal physiological pattern and the classifying personalized information. However, Soni teaches associating the person with a predefined physiological cluster based on the created personal physiological pattern profile (See Soni at least at Paras. [0039], [0157]; See also Mayou at Para. [0096]; See also Kahlbaugh at Para. [0005]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mayou to incorporate the teachings of Kahlbaugh and Soni and provide occurrences of a 

Regarding claim 3, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, and Soni further teaches wherein the database includes health indicators of a plurality of persons each associated with a physiological cluster based on each person's personal physiological pattern profile and the classifying personal information of each of the plurality of persons (See Soni at least at Paras. [0116]-[0119]).

Regarding claim 4, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 3, and Soni further teaches wherein the database further includes a lookup table associating physiological clusters with health indicator deviation patterns expected at each healthcare event,23 P-79067-US wherein each healthcare event was created based on values of two or more health indicators measured during a predefined time period prior to the occurrence of healthcare events of persons associated with the cluster (See id. at least at Paras. [0100], [0119], [0137]-[0138], [0157]).

Regarding claim 6, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, and Mayou further discloses wherein said two or more health indicators consist of one or more of: heart rate, heart rate variability, respiration rate, acceleration, location, movement, Galvanic Skin Response (GSR), oxygen saturation, C02 blood level, skin temperature, sleeping hours, blood pressure, and physiological state (See Mayou at least at Para. [0045]; See also Soni at least at Para. [0039]).

Regarding claim 7, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 6, and Mayou further discloses wherein said physiological state is received from the at least one person via the input device (See id. at least at Para. [0128]; See also Soni at Para. [0039]).

Regarding claim 8, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 7, and Soni further teaches wherein the physiological state consists of one or more of: rest, moderate activity and intense activity, sport competition (See Soni at least at Paras. [0041], [0045], [0081]).

Regarding claim 12, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, and Mayou further discloses updating the personal physiological pattern profile of the at least one person based on monitored health indicators and healthcare events history (See Mayou at least at Paras. [0067], [0154]).

Regarding claim 13, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 12, and Mayou further discloses determining additional health indicators based on measured health indicators and the feedback received from the at least one person (See id.).

Regarding claim 14, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, and Soni further teaches when the healthcare event occurs, updating the physiological patterns associated with the physiological cluster based on two or more health indicator values measured during a predefined time period prior to the occurrence of the healthcare event (See Soni at least at Paras. [0120], [0124]; See also Kahlbaugh at least at Abstract; Paras. [0005], [0055]-[0059], [0087]).

Regarding claim 15, claim 15 recites substantially the same limitations as included in independent claim 1. Thus, claim 15 is rejected under the same grounds of rejection and for the same reasons as applied to claim 1, above. 

wherein the portable computing device is a wearable device (See Mayou at least at Para. [0060]; Fig. 1).

Regarding claim 17, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 15, and Mayou further discloses wherein the portable computing device further comprises a display and an input device (See id. at least at Paras. [0005], [0050], [0055], [0065]; Figs. 1, 2).

Regarding claim 18, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 15, and Mayou further discloses wherein two or more sensors are selected from is at least one of: heart rate sensor, respiration rate sensor, oxygen saturation sensor, CO2 blood level sensor, motion sensor, accelerometer,APPLICANT(S): ZAPHRIR, Gill et al.SERIAL NO.:15/896,098FILED:February 14, 2018 Page 7Galvanic Skin Response (GSR) sensor, thermometer, a microphone, and blood pressure sensor. (See id. at least at Paras. [0129]-[01390], [0227]; Claim 1).

Regarding claim 19, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 15, and Soni further teaches wherein the main controller is further configured to: receive additional data related to the person; and26 P-79067-US adjust the determined occurrence probability of the healthcare event base on the additional data (See Soni at least at Paras. [0032], [0120], [0138], [0155]).

wherein the signal is transmitted from the server to at least one of: a user computing device associated with a caregiver, a user computing device associated with a professional, a computing device associated with an emergency service and a user computing device associated with a family member (See Mayou at least at Para. [0219]).

Regarding claim 22, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, and Kahlbaugh further teaches wherein comparing, by the controller, the identified pattern is also with patterns obtained at least during and after the occurrence of a healthcare event (See Kahlbaugh at least at Paras. [0005], [0050], [0083], [0088], [0095], [0119]-[0120]).

Claims 2 and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mayou, in view of Kahlbaugh, in view of Soni and further in view of U.S. 2006/0241510 A1 to Halperin et al., hereinafter “Halperin.”
 Regarding claim 2, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, but may not specifically describe wherein determining an occurrence probability of the healthcare event is based on a deviation pattern of monitored measurements of the at least one health indicator typical of the healthcare event. However, Halperin teaches wherein determining an occurrence probability of the healthcare event is based on a deviation pattern of monitored measurements of the at least one health indicator typical of the healthcare event (See Halperin at least at Paras. [0210], [0578], [0600], [0613]; Fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mayou, Kahlbaugh and Soni to incorporate the teachings of Halperin and provide determination of a healthcare event based on a deviation pattern from monitored measurements. Halperin is directed to techniques for predictions and monitoring clinical episodes. Incorporating the predictions and monitoring of clinical episodes as in Halperin with the hazard based assessment patterns of Soni, and the adaptive interface for continuous monitoring devices as in Mayou would thereby improve the applicability, efficacy, and accuracy of the claimed system and method of predicting a healthcare event. 

Regarding claim 10, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, but may not specifically describe wherein determining an occurrence probability is further based on previously recorded health indicators associated with previous healthcare events. However, Halperin teaches wherein determining an occurrence probability is further based on previously recorded health indicators associated with previous healthcare events (See id. at least at Para. [0397]).

Regarding claim 11, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, but may not specifically describe issuing an alert when the occurrence probability of the health event is higher than the predefined threshold. issuing an alert when the occurrence probability of the health event is higher than the predefined threshold (See id. at least at Paras. [0647]-[0648], [0693]; See also Soni at Para. [0086]).


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mayou, in view of Kahlbaugh, in view of Soni and further in view of U.S. 2007/0191697 A1 to Lynn et al., hereinafter “Lynn.”
Regarding claim 5, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, but may not specifically describe wherein the database includes health indicators of a plurality of persons each associated with a physiological cluster based on each person's personal physiological pattern profile and the classifying personal information of each of the plurality of persons. However, Lynn teaches wherein the database includes health indicators of a plurality of persons each associated with a physiological cluster based on each person's personal physiological pattern profile and the classifying personal information of each of the plurality of persons (See Lynn at least at Paras. [0070], [0073], [0216]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mayou, Kahlbaugh and Soni to incorporate the teachings of Lynn and provide classifying personal information and physiological clusters. Lynn is directed to a system and method for analyzing data and for instability detection. Incorporating the cluster patterns indicative of a condition that is of interest as in Lynn with the model for predicting a metabolic . 

Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Mayo, in view of of Kahlbaugh, in view of Soni and further in view of U.S. 2012/0245439 A1 to Andre et al., hereinafter “Andre.”
Regarding claim 9, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 1, but may not specifically describe creating a personal physiological profile, from the at least one sensor associated with the person, in at least a second physiological state; and calculating, by a controller, a range of normal values for each physiological indicator, in each physiological state, based on the obtained measurements and based on the one or more clusters to which the at least one person is associated. However, Andre teaches wherein creating the personal physiological pattern profile comprises: obtaining a plurality of measurements of each physiological indicator, from two or more sensors associated with the person, in a first physiological state (See Andre at least at Paras. [0034]-[0036], [0132]-[0133]; See also Kahlbaugh at Paras. [0056]-[0060]); obtaining a plurality of measurements of each physiological indicator, from two or more sensors associated with the person, in at least a second physiological state (See id.); and calculating, by a controller, a range of normal values for each physiological indicator, in each physiological state, based on the obtained measurements and based on the one or more clusters to which the at least one person is associated (See id. at least at Paras. [0005], [0124], [0130], [0191], [0194]; Table 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Mayou, Kahlbaugh and Soni to incorporate the teachings of Andre and provide sensor measurements for physiological indicators and a range of normal values therefore. Andre is directed to a method and apparatus for determining critical care parameters. Incorporating the determination of critical care parameters as in Andre with the model for predicting a metabolic response as in Kahlbaugh, the hazard based assessment patterns of Soni, and the adaptive interface for continuous monitoring devices as in Mayou would thereby improve the applicability, efficacy, and accuracy of the claimed system and method of predicting a healthcare event. 

Regarding claim 20, Mayou as modified by Kahlbaugh and Soni discloses all the limitations of claim 19, but may not specifically describe wherein the additional data is received from a sensor that includes at least one of: a GPS, an ambient temperature sensor and an ambient humidity sensor. However, Andre teaches wherein the additional data is received from a sensor that includes at least one of: a GPS, an ambient temperature sensor and an ambient humidity sensor (See Andre at least at Paras. [0091], [0117]).



Claims 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 9,257,029 B1 to Hendrick, III et al., hereinafter “Hendrick,” in view of Kahlbaugh.
Regarding claim 23, Hendrick discloses A system for determining an occurrence probability of a fall event comprising: a first communication unit configured to receive fall indicator values from a portable user device; a database configured to store one or more of: fall indicator values; physiological cluster information; fall patterns, fall events information; and personal information of a plurality of persons; and a main controller, wherein the portable computing device comprises: a controller; at least one motion sensor; APPLICANT(S): ZAPHRIR, Gill et al.SERIAL NO.:15/896,098FILED:February 14, 2018Page 8at least one heartrate sensor (See Hendrick at least at Abstract; Col. 1, ln. 17-20; Col. 2, ln. 66 – Col. 3, ln. 17; Col. 3, ln. 50-67; Col. 7, ln. 13-47; Figs. 1, 4, 8A); and a second communication unit configured to communicate with the first communication unit and transmit measured motion and heartrate values to the main controller, and wherein the main controller is configured to: receive via an input device associated with a person, predefined classifying personalized information for the person (See id.); collect, from the motion sensor and the heartrate sensor, real time motion measurements and real time heartrate measurements, during a predefined period (See id. at least at Col. 9, ln. 1-16); dynamically identify fall patterns in the real time measurements (See id. at least at Col. 9, ln. 17-45); create a personal fall pattern profile for the person based on the identified patterns and the predefined classifying personal information (See id. at least at Col. 11, ln. 65 – Col. 12, ln. 58); continuously monitor the real time measurements; compare the identified fall patterns with fall patterns obtained before the occurrence of the fall (See id. at least at Col. 9, ln. 1-16; Claim 6); determine an occurrence probability of the fall event when the identified personal fall pattern deviate from patterns associated with the physiological cluster, the person is associated with, wherein the identified patterns are obtained before the occurrence of a fall event (See id. at least at Abstract; Col. 1, ln. 17-20; Col. 2, ln. 66 – Col. 3, ln. 17; Col. 3, ln. 50-67; Col. 7, ln. 13-47; Col. 16, ln. 5-21; Col. 16, ln. 51-61; Figs. 1, 4, 8A; Claim 6); and for an occurrence probability that is higher than a predefined threshold, generate and transmit a signal indicative that the fall event has occurred to server (See id. at least at Claim 6; See also Kahlbaugh at least at Paras. [0056]-[0057], [0095], [0182]).
Hendrick may not specifically describe to associate the person to a physiological cluster. However Kahlbaugh teaches to associate the person to a predefined physiological cluster based on the created personal physiological [ ] pattern (See Kahlbaugh at least at Paras. [0005], [0052], [0056]-[0059], [0087], [0095]-[0096]; See also Hendrick at least at Col. 15, ln. 18-40; Col. 15 ln. 46-59 for fall detection patterns).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of Hendrick to incorporate the teachings of Kahlbaugh and provide association with a physiological pattern for a person. Kahlbaugh is directed to systems for extracting blood glucose patterns and suggesting a behavior. Incorporating the model for predicting a patterns and suggesting behavior as in Kahlbaugh with the remote monitoring and diagnostics of health conditions and emergency interventions of Hendrick would thereby improve the 

Regarding claim 24, Hendrick as modified by Kahlbaugh discloses all the limitations of claim 23, and Hendrick further discloses wherein creating the personal fall pattern profile is based on identified patterns in motion measurements and heartrate measurements taken prior to the fall event and wherein determining the occurrence probability of the fall event includes predicting a fall event (See Hendricks at least at Col. 3, ln. 50-67; Col. 7, ln. 13-47; Col. 15, ln. 18-40; Col. 15 ln. 46-59; Col. 16, ln. 5-21; Col. 16, ln. 51-61; Figs. 1, 4, 8A; Claim 6).

Regarding claim 25, Hendrick as modified by Kahlbaugh discloses all the limitations of claim 23, and Hendrick further discloses wherein creating the personal fall pattern profile is based on identified patterns in motion measurements and heartrate measurements taken prior to the fall event and following the fall event and wherein determining the occurrence probability of the fall event includes identifying a fall event (See id.).


Response to Arguments
	Applicant’s amendments and remarks filed November 30, 2020 have been fully considered, but they are not entirely persuasive. The following explains why:
Applicant’s arguments pertaining to subject matter eligibility are persuasive. There is at least a practical application of the abstract idea akin to Examples 37 and 42 of the 2019 PEG. Furthermore, the application of the abstract idea could be considered “significantly more” than the abstract idea, with the real-time sensing and pattern recognition system as described in the current limitations. 
	Applicant’s arguments pertaining to prior art rejections are not persuasive. The claims have been addressed with regard to the 35 U.S.C. §103 rejection discussed above. The arguments pertaining to prior art references at pages 13-17 of the Applicant’s Remarks are rendered moot at least in view of new prior art references Kahlbaugh and Hendrick. As such, it is submitted that the cited prior art teaches and/or suggests all of the limitations of the pending claims under a broad and reasonable interpretation thereof. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM T. MONTICELLO whose telephone number is (313)446-4871.  The examiner can normally be reached on M-Th; 08:30-18:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria P. Augustine can be reached on (313) 446-4858.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM T. MONTICELLO/Examiner, Art Unit 3686                                                                                                                                                                                                        02/26/2021


/MICHAEL TOMASZEWSKI/Primary Examiner, Art Unit 3686